Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 12 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2016/0259460) in view of Chen (US 2013/0188109).
Regarding claim 1, Yang teaches an array substrate (Fig. 1-8, [0028-0054]), comprising: 
a first base substrate (1 in Fig. 2); 
a plurality of gate lines (21/G1 to G10 in Fig. 1, [0030]) extending in a first direction (the horizontal direction in Fig. 1) on the first base substrate (1 in Fig. 2); 
a plurality of common electrodes (6/4 in Fig. 1-2 and 5-8, [0007, 0042, 0048], the touch sensing electrodes act as common sub-electrodes that form common electrodes in a touch control period) disposed at a side (Fig. 2) of the plurality of gate lines (21/G1 to G10 in Fig. 1, [0030]) away from the first base substrate (1 in Fig. 2); and 

each electrode (the 6/61/4 corresponding to each 20 in Fig. 6) in at least electrodes, farther away from the first base substrate (Fig. 2), in the plurality of common electrodes (6/4 in Fig. 1-2 and 5-8, [0007, 0042, 0048]) and the plurality of pixel electrodes (the pixel electrode corresponding to 20 in Fig. 1-2, [0052, 0042]) has a plurality of slits (Fig. 6), and the first direction (the horizontal direction in Fig. 1) and the second direction (the vertical direction in Fig. 1) intersect (Fig. 1).  
Yang teaches two gate lines for each row of pixel electrodes (Fig. 1). Yang does not explicitly teaches that the plurality of pixel electrodes disposed at the side of the plurality of gate lines away from the first base substrate, the two pixel sub-electrodes being coupled to a gate line in the at least one gate line.
Chen teaches that (Fig. 3-4, [0020-0034]) a plurality of pixel electrodes (the electrodes 140 in Fig. 3-4, [0020-0034]) disposed at a side of a plurality of gate lines (110 in Fig. 3-4 and 6, [0020-0021, 0034]) away from the first base substrate (100 in Fig. 6), two pixel sub-electrodes (the upper and lower 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Yang such that in the system of Yang, the plurality of pixel electrodes disposed at the side of the plurality of gate lines away from the first base substrate, the two pixel sub-electrodes being coupled to a gate line in the at least one gate line. The motivation is to provide an enhanced transmittance of the two-domain sub-pixel structure, and a LCD with improved image quality (Chen, [0019, 0056-0057]).

Regarding claims 2-5 and 12, Yang teaches a plurality of pixels (the subpixel unit groups 2 in Fig. 1) and pixel electrodes are arranged in the first direction (the horizontal direction in Fig. 1), two pixel sub-electrodes of each pixel electrode in each row of pixel electrodes (Fig. 1). Yang does not teach the following elements. 
Chen teaches the following elements (Fig. 3-4, [0020-0034]):
(Claim 2) a plurality of connection electrodes (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]) arranged in the first direction (the horizontal direction in Fig. 4, [0020, 0054, 0004-0005]), wherein the two pixel sub-electrodes (the upper and lower portions of 140 in Fig. 3-4) of the at least one pixel electrode (the electrodes 140 in Fig. 3-4, [0020-0034]) in each row of pixel electrodes (Fig. 4, [0020, 0054, 0004-0005]) is electrically connected through a connection electrode (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]) in the plurality of connection electrodes (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]), and the connection electrode (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]) is coupled to 
(Claim 3) the connection electrode (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]) in the plurality of connection electrodes (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]) includes: a first connection portion (the middle connection portions between the upper portion and the lower portion of 140, which is corresponding to the middle portion of 131’ between 131’-1 and 131’2 in Fig. 4 and 6, [0030, 0033-0034]) extending from one of the two pixel sub-electrodes (the upper portion and the lower portion of 140 in Fig. 4) electrically connected by the connection electrode (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]) toward another; and two second connection portions (the two end connection portions overlapping the upper portion and the lower portion of 140, respectively, which is corresponding to 131’-1 and 131’2 in Fig. 4 and 6, [0030, 0033-0034]) coupled to (Fig. 4 and 6, [0030, 0033-0034]) two ends of the first connection portion (the two ends of the middle connection portions between the upper portion and the lower portion of 140, which is corresponding to the middle portion of 131’ between 131’-1 and 131’2 in Fig. 4 and 6, [0030, 0033-0034]), respectively, and coupled to (Fig. 4 and 6, [0030, 0033-0034]) the two pixel sub-electrodes (the upper portion and the lower portion of 140 in Fig. 4) electrically connected to the connection electrode (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]), respectively
(Claim 4) the first connection portion (the middle connection portions between the upper portion and the lower portion of 140, which is corresponding to the middle portion of 131’ between 131’-1 and 131’2 in Fig. 4 and 6, [0030, 0033-0034]) extends in the second direction (the vertical direction in Fig. 4); and at least one second connection portion in the 
(Claim 5) a source-drain electrode layer (the layer of 132’ and 131’ in Fig. 4 and 6) disposed at a side (Fig. 6) of the plurality of pixel electrodes (the electrodes 140 in Fig. 4 and 6, [0020-0034]) proximate to the first base substrate (100 in Fig. 6), the source-drain electrode layer (the layer of 132’ and 131’ in Fig. 4 and 6) including sources and drains of a plurality of thin film transistors (Fig. 4), wherein the plurality of connection electrodes (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]) is located in the source-drain electrode layer (the layer of 132’ and 131’ in Fig. 4 and 6) and is made of a same material as the sources and the drains (Fig. 4 and 6, [0030, 0033-0034]); and each pixel electrode (the electrodes 140 in Fig. 4 and 6, [0020-0034]) being is coupled to a drain of a thin film transistor (Fig. 4 and 6, [0030, 0033-0034]) in the plurality of thin film transistors ([0020]) through a connection electrode of the plurality of connection electrodes (the connection portions corresponding to 131’ in Fig. 4, [0030, 0033-0034]);
(Claim 12) one gate line (110 in Fig. 3-4) is disposed between two pixel sub-electrodes (the upper and lower portions of 140 in Fig. 3-4) of each pixel electrode (the electrodes 140 in Fig. 3-4, [0020-0034]).

(Claim 2) a plurality of connection electrodes arranged in the first direction, wherein the two pixel sub-electrodes of the at least one pixel electrode in each row of pixel electrodes is electrically connected through a connection electrode in the plurality of connection electrodes, and the connection electrode is coupled to the gate line located between the two pixel sub-electrodes;
(Claim 3) the connection electrode in the plurality of connection electrodes includes: a first connection portion extending from one of the two pixel sub-electrodes electrically connected by the connection electrode toward another; and two second connection portions coupled to two ends of the first connection portion, respectively, and coupled to the two pixel sub-electrodes electrically connected to the connection electrode, respectively;
(Claim 4) the first connection portion extends in the second direction; and at least one second connection portion in the two second connection portions extends in the first direction;
(Claim 5) a source-drain electrode layer disposed at a side of the plurality of pixel electrodes proximate to the first base substrate, the source-drain electrode layer including sources and drains of a plurality of thin film transistors, wherein the plurality of connection electrodes is located in the source-drain electrode layer and is made of a same material as the sources and the drains; and each pixel electrode being is coupled to a drain of a thin film transistor in the plurality of thin film transistors through a connection electrode of the plurality of connection electrodes;
(Claim 12) one gate line is disposed between two pixel sub-electrodes of each pixel electrode in each row of pixel electrodes.
The motivation is to provide a reduced area of the dark region in the display area of a TFT-LCD display panel, an enhanced transmittance of the two-domain sub-pixel structure, and an improved image quality (Chen, [0019, 0056-0057]).

Regarding claims 7 and 9, Yang also teaches the array substrate (Fig. 1-8, [0028-0054]) has a plurality of sub-pixel regions (the regions of the subpixel unit groups 2 Fig. 1), and the plurality of common electrodes (the electrodes 61/4 corresponding to the subpixel unit groups 2 each including two subpixel unit 20 in Fig. 1 and 6, [0007, 0042, 0048]) and the plurality of pixel electrodes (the pixel electrodes of the subpixel unit groups 2 each corresponding to two subpixel unit 20 in Fig. 1-2, [0052, 0042]) are disposed in the plurality of sub-pixel regions (the regions of the subpixel unit groups 2 Fig. 1); each sub-pixel region of the plurality of sub-pixel regions (the regions of the subpixel unit groups 2 Fig. 1) includes two sub-regions (the two regions of two subpixel unit 20 Fig. 1), and two pixel sub-electrodes (the two pixel sub-electrodes each corresponding to one subpixel unit 20 within one subpixel unit group 2 in Fig. 1-2, [0052, 0042]) of each pixel electrode (Fig. 1) are disposed in two sub-regions (the two regions of two subpixel unit 20 Fig. 1) of a sub-pixel region (Fig. 1), respectively; each common electrode (the electrodes 61/4 corresponding to the subpixel unit groups 2 each including two subpixel unit 20 in Fig. 1 and 6, [0007, 0042, 0048]) includes two common sub-electrodes (the electrodes 61/4 corresponding to two subpixel unit 20 in Fig. 1 and 6, [0007, 0042, 0048]), and the two common sub- electrodes (the electrodes 61/4 corresponding to two subpixel unit 20 in Fig. 1 and 6, [0007, 0042, 0048]) are disposed in two sub-regions (the two regions of two subpixel unit 20 Fig. 1) of a sub-pixel region (Fig. 1), respectively. 
Chen also teaches that (Fig. 3-4, [0020-0034]) 
(Claim 7) at least one, farther away from the first base substrate, of a pixel sub-electrode (the upper or lower portions of 140 in Fig. 4) and a common sub-electrode (161 or 162 in Fig 4) that are located in a same sub-region (Fig. 4) has slits (Fig. 4), and extending directions of the slits are the same (Fig. 4).  
(Claim 9) in a same sub-pixel region (the region corresponding to 160 in Fig. 4), slit extending directions of sub-electrodes (161 and 162 in Fig. 4) located in two sub-regions (the two regions corresponding to 161 and 162 in Fig. 4) and each having slits are different (Fig. 4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Yang such that in the system of Yang, 
(Claim 7) at least one, farther away from the first base substrate, of a pixel sub-electrode and a common sub-electrode that are located in a same sub-region has slits, and extending directions of the slits are the same;
(Claim 9) in a same sub-pixel region, slit extending directions of sub-electrodes located in two sub-regions and each having slits are different.
The motivation is to provide a LCD with improved image quality (Chen, [0019, 0056-0057]).

Regarding claim 17, Yang also teaches the following elements:
(Claim 17) A display panel (Fig. 1-8, [0028-0054]), comprising: the array substrate (Fig. 1-8, [0028-0054]); a counter substrate ([0028]) disposed opposite to the array substrate; and a liquid crystal layer ([0028]) disposed between the array substrate and the counter substrate ([0028]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen as applied to claim 2 above, and further in view of Itou (US 2009/0251654).
Regarding claim 6, Yang does not teach the following elements. 
Itou (US 2009/0251654) teaches the following elements (Fig. 4 and Fig. 25, [0075, 0185-0186]):
(Claim 6) a plurality of connection electrodes (the connecting portions overlapping GL and between the upper and lower portions of PE in Fig. 4 and 25) and a plurality of pixel electrodes (the pixels including the upper and lower portions of PE without overlapping GL in Fig. 4 and 25)are located in a same layer (Fig. 4 and 25) and are made of a same material (Fig. 4 and 25)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Itou (US 2009/0251654) for the system of Yang in view of Chen such that in the system of Yang in view of Chen, 
(Claim 6) the plurality of connection electrodes and the plurality of pixel electrodes are located in a same layer and are made of a same material.
The motivation is that the transmittance can be increased (Itou (US 2009/0251654), [0014, 0016]).

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen as applied to claim 7 above, and further in view of Sun (US 2013/0120680).
Regarding claims 8 and 11, Yang in view of Chen already teaches that at least one gate line being disposed between the two pixel sub-electrodes, the array substrate has a plurality of sub-pixel regions, each sub-pixel region of the plurality of sub-pixel regions includes two sub-regions, and two pixel sub-electrodes of each pixel electrode are disposed in two sub-regions of a sub-pixel region, respectively. Yang does not teach the following elements. 

(Claim 8) in each sub-region (the region corresponding to 101 in Fig. 3-4, or the region corresponding to 101a in Fig. 7-8), an extending direction of an edge (the upper edge of 101/110 in Fig. 3-4 and 7-8) of a pixel sub-electrode (Fig. 3-4 and 7-8, [0032]) away from a gate line (102 in Fig. 3-4 and 7-8) to which the pixel sub-electrode (Fig. 3-4 and 7-8, [0032]) is coupled is consistent with (Fig. 3-4 and 7-8) slit extending directions of a sub-electrode (Fig. 3-4 and 7-8, [0032]) located in the sub-region and having slits (101a in Fig. 3-4 and 7-8);
(Claim 11) in two sub-regions (the two regions corresponding to the lower region corresponding to the lower parallel slits in the first row and the upper region corresponding to the upper parallel slits in the second row in Fig. 8) that are adjacent in the second direction and belong to two adjacent sub-pixel regions (Fig. 8), slit extending directions of sub-electrodes each having slits are the same (Fig. 8).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Sun for the system of Yang in view of Chen such that in the system of Yang in view of Chen, 
(Claim 8) in each sub- region, an extending direction of an edge of a pixel sub-electrode away from a gate line to which the pixel sub-electrode is coupled is consistent with slit extending directions of a sub-electrode located in the sub-region and having slits;
(Claim 11) in two sub-regions that are adjacent in the second direction and belong to two adjacent sub-pixel regions, slit extending directions of sub-electrodes each having slits are the same.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen as applied to claim 9 above, and further in view of Itou (US 2011/0216280).
Regarding claim 10, Yang does not teach that in the same sub- pixel region, the slit extending directions of the sub-electrodes located in the two sub-regions and each having the slits are a third direction and a fourth direction; an included angle between the third direction and the first direction, and an included angle between the fourth direction and the first direction are both greater than or equal to 0˚ and less than 90˚; and the third direction and the fourth direction are symmetrical about the first direction.
Chen teaches that in the same sub- pixel region (the region corresponding to 160 in Fig. 4), the slit extending directions of the sub-electrodes (161 and 162 in fig. 4) located in the two sub-regions (the two regions corresponding to 161 and 162 in Fig. 4) and each having the slits (Fig. 4) are a third direction (the direction of slit of 161 in Fig. 4) and a fourth direction (the direction of slit of 161 in Fig. 4); an included angle (the angle between the slid direction of 161 and the horizontal direction) between the third direction and the first direction (the horizontal direction in Fig. 4), and an included angle (the angle between the slid direction of 162 and the horizontal direction) between the fourth direction and the first direction (Fig. 4) are both greater than or equal to 0˚ and less than 90˚ (Fig. 4); and the third direction (the direction of slit of 161 in Fig. 4) and the fourth direction (the direction of slit of 161 in Fig. 4) are substantially symmetrical (Fig. 4) about the first direction (the horizontal direction in Fig. 4).
Itou (US 2011/0216280) teaches that (Fig. 16, [0097-0098]) in a same sub-pixel region (Fig. 16, [0097-0098]), the extending directions of slits (23 in Fig. 16) in two subregions (PD1 and PD2 in Fig. 16) are symmetrical about the first direction (Fig. 16, [0097]).
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen as applied to claim 1 above, and further in view of Jia (US 2017/0108745).
Regarding claim 13, Yang teaches that two gate lines (the two adjacent gate lines in each row of 2 and corresponding to G1 and G2 in Fig. 1) are disposed between two pixel sub-electrodes (the two pixel sub-electrodes each corresponding to one subpixel unit 20 within one subpixel unit group 2 in Fig. 1-2, [0052, 0042]) of each pixel electrode in each row of pixel electrodes (the rows of the pixel electrodes of the subpixel unit groups 2 each corresponding to two subpixel unit 20 in Fig. 1-2, [0052, 0042]), and the two gate lines (the two adjacent gate lines in each row of 2 and corresponding to G1 and G2 in Fig. 1) are a first gate line (one of the two adjacent gate lines in each row of 2 and corresponding to G1 in Fig. 1) and a second gate line (one of the two adjacent gate lines in each row of 2 and corresponding to G1 in Fig. 1); and each row of pixel electrodes (the rows of the pixel electrodes of the subpixel unit groups 2 each corresponding to two subpixel unit 20 in Fig. 1-2, [0052, 0042]) includes first 
Jia teaches that (Fig. 5a, Fig. 1a-2c, [0097-0102, 0064-0073]) two pixel sub-electrodes (the upper portions and the lower portions of 112 with different slit directions in Fig. 5a and Picture 1) included in a first pixel electrode (the first pixel electrode in each row in Fig. 5a and Picture 1) are coupled to a first gate line (G1 in Picture 1), and the two pixel sub-electrodes (the upper portions and the lower portions of 112 with different slit directions in Fig. 5a) included in a second pixel electrode (the second pixel electrode in each row in Fig. 5a and Picture 1) are coupled to a second gate line (G2 in Picture 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Jia for the system of Yang in view of Chen such that in the system of Yang in view of Chen, the two pixel sub-electrodes included in a first pixel electrode are coupled to a first gate line, and the two pixel sub-electrodes included in a second pixel electrode are coupled to a second gate line. The motivation is to realize a gray display and improve aperture ratio (Chen, [0095, 0112]).

    PNG
    media_image1.png
    646
    578
    media_image1.png
    Greyscale

Picture 1 (From Fig. 1 of Yang (US 2016/0259460), Fig. 2 and 4 of Chen (US 2013/0188109) and Fig. 5a of Jia (US 2017/0108745))

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen as applied to claim 1 above, and further in view of Tseng (US 2017/0176817) and Kang (US 2013/0147698).
Regarding claim 14, Yang does not teach that the array substrate comprising a color filter layer including a plurality of color filter portions arranged in an array; wherein along the second direction, each column of color filter portions allow light with a same color to pass through; and an orthographic projection of each color filter portion of the plurality of color filter portions on the first base substrate overlaps with orthographic projections of two pixel sub-electrodes that are adjacent in the second direction and belong to different pixel electrodes on the first base substrate.  
Tseng teaches that (Fig. 1-4, [0041-0052]) the array substrate (100 in Fig. 1-4, [0041-0052]) comprising a color filter layer (the layer of 120 in Fig. 1-4) including a plurality of color filter portions (120 in Fig. 1-4, [0046-0047, 0051]) arranged in an array (Fig. 1-4); and an orthographic projection (Fig. 2-4) of each color filter portion (each of 120 surrounded by 142 in Fig. 1-4, [0046-0047, 0051]) of the plurality of color filter portions (120 in Fig. 1-4, [0046-0047, 0051]) on the first base substrate (110 in Fig. 1) overlaps (Fig. 2-4) with orthographic projections (Fig. 2-4) of two pixel sub-electrodes (the upper 134 and the lower 132 between two 142a in Fig. 2-4) that are adjacent in the second direction (the vertical direction in Fig. 2-4) and belong to different pixel electrodes (the pixel electrode including one 132 and one 134 next to 142a in Fig. 2-4) on the first base substrate (110 in Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tseng for the system of Yang in view of Chen such that in the system of Yang in view of Chen, the array substrate comprising a color filter layer including a plurality of color filter portions arranged in an array; and an orthographic projection of each color filter portion of the plurality of color filter portions on the first base substrate overlaps with orthographic projections of two pixel sub-electrodes that are adjacent in the second direction and belong to different pixel electrodes on the first base substrate. The motivation is to provide a colorful display panel, which has good optical characteristics (Tseng, [0007-0008]).

Kang teaches that (Fig. 2 and 4, [0073, 0071-0072, 0091-0093]) along the second direction (the vertical direction in Fig. 2), each column of color filter portions (CF in Fig. 4 and Fig. 2, [0073, 0071-0072, 0091-0093]) allow light with a same color to pass through (Fig. 2, [0073, 0091-0093]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kang for the system of Yang in view of Chen and Tseng such that in the system of Yang in view of Chen and Tseng, along the second direction, each column of color filter portions allow light with a same color to pass through. The motivation is to provide a display apparatus capable of providing desirable display quality (Kang, [0009]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen, Tseng and Kang as applied to claim 14 above, and further in view of Tomioka (US 2014/0009711).
Regarding claim 15, Yang does not teach that the array substrate comprising a black matrix, the black matrix including first black matrix strips extending in the first direction and second black matrix strips extending in the second direction, and the first black matrix strips and the second black matrix strips being disposed in gaps between the plurality of color filter portions; wherein the array substrate comprises a plurality of connection electrodes, each connection electrode includes a first connection portion and two second connection portions, and the plurality of connection electrodes are made of a light-shielding material, a width of a first black matrix strip is less than a width of a gap between two pixel sub-electrodes that are adjacent in the second direction and belong to a same pixel electrode, and 
Tseng teaches  (Fig. 1-4, [0041-0052]) that the array substrate (100 in Fig. 1-4, [0041-0052]) comprising a black matrix (142a and 142b in Fig. 1-3, [0051-0052, 0054-0055]), the black matrix (142a and 142b in Fig. 1-3, [0051-0052, 0054-0055]) including first black matrix strips (142a in Fig. 1-3, [0051-0052, 0054-0055]) extending in the first direction (the horizontal directions in Fig. 2-4) and second black matrix strips (142b in Fig. 1-3, [0051-0052, 0054-0055]) extending in the second direction (the vertical direction in Fig. 2-4), and the first black matrix strips (142a in Fig. 1-3, [0051-0052, 0054-0055]) and the second black matrix strips (142b in Fig. 1-3, [0051-0052, 0054-0055]) being disposed in gaps (Fig. 2-4) between the plurality of color filter portions (120 in Fig. 1-4, [0046-0047, 0051]); wherein the array substrate (100 in Fig. 1-4, [0041-0052]) comprises a plurality of connection electrodes (the connection electrodes between the drain D of T2 and the source of T3 in Fig. 4, which is corresponding to C1, C2 and C3 in Picture 2, [0044, 0047, 0050]), each connection electrode (the connection electrodes between the drain D of T2 and the source of T3 in Fig. 4, which is corresponding to C1, C2 and C3 in Picture 2, [0044, 0047, 0050]) includes a first connection portion (C1 in Picture 2) and two second connection portions (C2 and C3 in Picture 2), and the plurality of connection electrodes (the connection electrodes between the drain D of T2 and the source of T3 in Fig. 4, which is corresponding to C1, C2 and C3 in Picture 2, [0044, 0047, 0050]) are drain electrodes/extensions (Fig. 4, [0050]) made of a metal material ([0043], Fig. 4), a width (WB1 in Fig. 2-4, [0055]) of a first black matrix strip (142a in Fig. 1-3, [0051-0052, 0054-0055]) is less than (Fig. 2-3) a width (Fig. 2-3) of a gap (Fig. 2-3) between two pixel sub-electrodes  (the one 132 and one 134 next to the same 142a in Fig. 2-4) that are adjacent in the second direction (the vertical direction in Fig. 2-4) and belong to a same pixel electrode  (the pixel electrode including one 132 and one 134 next to 142a in Fig. 2-4), and is greater than (Fig. 2-4, Picture 2) or equal to a width (Fig. 2-4, 
Tomioka teaches that a plurality of drain electrodes (42 in Fig. 14 and Fig. 1-2A, [0058]) are made of a metal being a light-shielding material ([0058]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tseng and Tomioka for the system of Yang in view of Chen, Tseng and Kang such that in the system of Yang in view of Chen, Tseng and Kang, the array substrate comprising a black matrix, the black matrix including first black matrix strips extending in the first direction and second black matrix strips extending in the second direction, and the first black matrix strips and the second black matrix strips being disposed in gaps between the plurality of color filter portions; wherein the array substrate comprises a plurality of connection electrodes, each connection electrode includes a first connection portion and two second connection portions, and the plurality of connection electrodes are made of a light-shielding material, a width of a first black matrix strip is less than a width of a gap between two pixel sub-electrodes that are adjacent in the second direction and belong to a same pixel electrode, and is greater than or equal to a width of a gap between two adjacent second connection portions in the second direction. The motivation is to provide a colorful display panel, which has good optical characteristics (Tseng, [0007-0008]), and prevent light leakage (Tomioka, [0058]).

    PNG
    media_image2.png
    352
    311
    media_image2.png
    Greyscale

Picture 2 (From Fig. 4 of Tseng (US 2017/0176817))
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen as applied to claim 1 above, and further in view of Kim (CN1379277A).
Regarding claim 16, Yang teaches that a gap (the gap between two adjacent pixel sub-electrodes of two adjacent row of subpixel unit groups 2 in Fig. 1) between two pixel sub-electrodes (Fig. 1-2, [0052, 0042]) that are adjacent in the second direction (the vertical direction in Fig. 1) and belong to different pixel electrodes (the pixel electrodes of the subpixel unit groups 2 each corresponding to two subpixel unit 20 in Fig. 1-2, [0052, 0042]) is a gap between two pixel electrodes of two adjacent pixels. Yang does not teach that the gap is in a range from 2.5 μm to 3.5 μm. 
Kim teaches that (Fig. 5-6F, Pages 4-6 of English translation of CN1379277A) a gap (the gap f between two adjacent pixel electrodes 124a in Fig. 5-6F is 2 to 3.5 microns) between two pixel electrodes of two adjacent pixels (two adjacent pixel electrodes 124a in Fig. 5-6F) is in a range from 2 μm to 3.5 μm (Fig. 5 and 6F, Page 4 and page 6). It would have been obvious to one of ordinary skill in MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the elements as taught by Kim for the system of Yang in view of Chen to recognize and try the gap of the system of Yang in view of Chen is in a range from 2.5 μm to 3.5 μm since this would help to improve aperture ratio and the display quality of the LCD (Kim, Page 6, the second last paragraph).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen as applied to claim 17 above, and further in view of Kang (US 2013/0147698) and Tseng (US 2017/0176817).
Regarding claim 18, Yang teaches that the counter substrate includes a second base substrate and a color filter layer ([0066]). Yang does not teach that the color filter layer disposed on a side of the second base substrate proximate to the array substrate; the color filter layer includes a plurality of color filter portions arranged in an array, and along the second direction, each column of color filter portions has a same color; and an orthographic projection of each color filter portion of the plurality of color filter portions on the first base substrate of the array substrate overlaps with orthographic projections of two pixel sub-electrodes that are adjacent in the second direction and belong to different pixel electrodes on the first base substrate.
Kang teaches that (Fig. 2 and 4, [0073, 0071-0072, 0091-0093]) the counter substrate (Fig. 4, [0073, 0071-0072, 0091-0093]) includes a second base substrate (20 in Fig. 4) and a color filter layer (CF in Fig. 4) disposed on a side of the second base substrate proximate to the array substrate (Fig. 4); the color filter layer (CF in Fig. 2 and 4, [0073, 0071-0072, 0091-0093]) includes a plurality of color filter portions arranged in an array (Fig. 2 and 4, [0073, 0071-0072, 0091-0093]), and along the second 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Kang for the system of Yang in view of Chen such that in the system of Yang in view of Chen, the color filter layer disposed on a side of the second base substrate proximate to the array substrate; the color filter layer includes a plurality of color filter portions arranged in an array, and along the second direction, each column of color filter portions has a same color. The motivation is to provide a display apparatus capable of providing desirable display quality (Kang, [0009]).
Yang in view of Chen and Kang already teaches that the counter substrate includes the color filter layer, Yang in view of Chen and Kang does not teach that an orthographic projection of each color filter portion of a plurality of color filter portions on the first base substrate of the array substrate overlaps with orthographic projections of two pixel sub-electrodes that are adjacent in the second direction and belong to different pixel electrodes on the first base substrate.
Tseng teaches that an orthographic projection (Fig. 2-4) of each color filter portion (each of 120 surrounded by 142 in Fig. 1-4, [0046-0047, 0051]) of a plurality of color filter portions (120 in Fig. 1-4, [0046-0047, 0051]) on a base substrate (110 in Fig. 1) overlaps (Fig. 2-4) with orthographic projections (Fig. 2-4) of two pixel sub-electrodes (the upper 134 and the lower 132 between two 142a in Fig. 2-4) that are adjacent in the second direction (the vertical direction in Fig. 2-4) and belong to different pixel electrodes (the pixel electrode including one 132 and one 134 next to 142a in Fig. 2-4) on the base substrate (110 in Fig. 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tseng for the system of Yang in view of Chen and Kang such that in the system of Yang in view of Chen and Kang, an orthographic projection .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Chen, Kang and Tseng as applied to claim 18 above, and further in view of Tomioka (US 2014/0009711).
Regarding claim 19, Yang in view of Chen, Kang and Tseng already teaches that the counter substrate includes the color filter layer. Yang teaches the counter substrate further includes a black matrix ([0041]). Yang does not teach the black matrix includes first black matrix strips extending in the first direction and second black matrix strips extending in the second direction, and the first black matrix strips and the second black matrix strips are disposed in gaps between the plurality of color filter portions; and the array substrate includes a plurality of connection electrodes, each connection electrode includes a first connection portion and two second connection portions, and the plurality of connection electrodes are made of a light-shielding material, a width of a first black matrix strip is less than a width of a gap between two pixel sub-electrodes that are adjacent in the second direction and belong to a same pixel electrode, and is greater than or equal to a width of a gap between two adjacent second connection portions in the second direction.
Tseng teaches that a black matrix (142a and 142b in Fig. 1-3, [0051-0052, 0054-0055]) including first black matrix strips (142a in Fig. 1-3, [0051-0052, 0054-0055]) extending in the first direction (the horizontal directions in Fig. 2-4) and second black matrix strips (142b in Fig. 1-3, [0051-0052, 0054-0055]) extending in the second direction (the vertical direction in Fig. 2-4), and the first black matrix strips (142a in Fig. 1-3, [0051-0052, 0054-0055]) and the second black matrix strips (142b in Fig. 1-3, [0051-0052, 0054-0055]) being disposed in gaps (Fig. 2-4) between the plurality of color filter portions 
Tomioka teaches that a plurality of drain electrodes (42 in Fig. 14 and Fig. 1-2A, [0058]) are made of a metal being a light-shielding material ([0058]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tseng and Tomioka for the system of Yang in view of Chen, Tseng and Kang such that in the system of Yang in view of Chen, Tseng and Kang, the black matrix includes first black matrix strips extending in the first direction and second black matrix strips extending in the second direction, and the first black matrix strips and the second black matrix strips are disposed in gaps between the plurality of color filter portions; and the array substrate includes 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/Shan Liu/
Primary Examiner, Art Unit 2871